DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice to Applicant
This communication is in response to application dated 5/15/20.  Claims 1-20 are pending.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
 
 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
 
2019 Revised Patent Eligibility Guidance (PEG): Step 1
Claims 1-11 are drawn to a method for assessing a patient wound and providing a treatment plan, which is within the four statutory categories (i.e. process).   Claims 12-20 are drawn to a system for assessing and treating wounds in a patient, which is within the four statutory categories (i.e. machine).    
 
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.
 
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
 
1.    A method for assessing a patient wound and providing a treatment plan, the method comprising: 
inputting data into a database, wherein the data includes patient medical history information and an image of the wound; 
correlating the data to a unique code to assess the wound; 
determining qualification for treatment based on the assessment of the wound; 
retrieving and storing collected data relating to historical wound assessment to provide a treatment plan for the wound; 
and tracking and reporting progress of the treatment of the wound; 
wherein the method facilitates lowest skilled care.  
 
 
Independent claim 12 teaches: 
12.A system for assessing and treating wounds in a patient, the system comprising: 
an electronic device comprising a computer hardware, software, and display device for entering data about a patient into a database, wherein the data comprises patient medical history and an image of the wound; 
wherein the computer hardware includes a storage device for receiving and storing information from the electronic device into the database; 
a mobile application associated with the electronic device and the storage device for correlating the data to a unique code to assess the wound and determine qualification for treatment based on the wound assessment; 
wherein the mobile application retrieves and stores collected data relating to historical wound assessment from the database to provide a treatment plan for the wound; 
and wherein the mobile application provides for tracking and reporting progress of the treatment of the wound.

The limitations of inputting data; correlating data; determining qualification for treatment; retrieving and storing collected data and tracking and reporting progress of the treatment as drafted and detailed above in independent claims 1 and 12, are steps that, under its broadest reasonable interpretation, recites steps for organizing human interactions.  The claimed invention is a method of assessment of a wound and determining a treatment plan.  This is a method of managing interactions between a patient and his or her health care provider, thus falling into one category of abstract idea. (see 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019).  Nothing in the claim element precludes the steps from practically being performed between people or by a person.  If a claim limitation, under its broadest reasonable interpretation, covers interactions between people or managing personal behavior or relationships then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
 
Furthermore, dependent claims 4, 7, 9, 11, 16, 18 and 20 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract).
 
In relation to claims 8,10, and 19, these claims specify that providing treatment instructions and measuring compliance with the instructions and shipping formulary supplies, which are steps directed to a method of organizing human activity, under its broadest reasonable interpretation, covers interactions between people or managing personal behavior or relationships
 
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
In the present case, as per claim 1, there are no additional limitations beyond the above-noted at least one abstract idea.  Therefore, no additional limitations integrate the above-noted at least one abstract idea into a practical application.
 
As per independent claim 12, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
12.A system for assessing and treating wounds in a patient, the system comprising: 
an electronic device comprising a computer hardware, software, and display device for entering data about a patient into a database, wherein the data comprises patient medical history and an image of the wound; 
wherein the computer hardware includes a storage device for receiving and storing information from the electronic device into the database; 
a mobile application associated with the electronic device and the storage device for correlating the data to a unique code to assess the wound and determine qualification for treatment based on the wound assessment; 
wherein the mobile application retrieves and stores collected data relating to historical wound assessment from the database to provide a treatment plan for the wound; 
and wherein the mobile application provides for tracking and reporting progress of the treatment of the wound.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.  The additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h)– for example, the recitations of an electronic device comprising a computer hardware, software, and display device; a storage device and a mobile application merely limits the abstract idea the environment of computer devices.  

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

For these reasons, representative independent claim 1 and analogous independent claim 12 does not recite additional elements that integrate the judicial exception into a practical application.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
 
Claims 2, 3, 5, 13-15: These claims specify uploading from an imaging device, different types of imaging devices and communication with a mobile application which thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the at least one abstract idea is performed (see MPEP § 2106.05(e)).
 
 
Claims 6 and 17: These claims teach providing a treatment plan comprising a data-driven, algorithmic, and machine learning approach which thus amount to mere instructions to apply an exception by invoking the computer as a tool OR reciting the idea of a solution (i.e. claim fails to recite details of how a solution to a problem is accomplished) or outcome (see MPEP § 2106.05(f)).
 
Thus, taken alone, any additional elements do not integrate the at least one abstract idea into a practical application.
 
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, the independent Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than generally linking the abstract idea to a particular technological environment or field of use and the same analysis applies with regards to whether they amount to “significantly more.”   
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application. 
Therefore, claims 1-20 are ineligible under 35 USC §101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 11-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Curtin (2019/0125248) in view of Moore (2007/0061393).  

As per claim 1, Curtin teaches a method for assessing a patient wound and providing a treatment plan, the method comprising: 
inputting data into a database, wherein the data includes patient medical history information and an image of the wound (Curtin; para. [0111]; that past medical history may be physical file, data stored in a third-party electronic medical records system; para. [0115] the user optionally captures one or more digital photos or files of the wound bed or the patient)
correlating the data to a unique code to assess the wound (Curtin; para. [0113] the patient of interest is an existing patient that may be located by entering, for example, a medical record number or the patient's first and last name – “medical record number” or patient name reads on “unique code”;
 determining qualification for treatment based on the assessment of the wound (Curtin; para. [0110] the method 300 is the process by which a user 105 accurately classifies and treats pressure ulcers using the presently disclosed PUD system 100);
 retrieving and storing collected data relating to historical wound assessment to provide a treatment plan for the wound (Curtin; para. [0111] wherein the user 105 assesses past medical history of a particular patient for information on previous classifications of the particular pressure ulcer); 
wherein the method facilitates lowest skilled care (Curtin; para. [0117] the wound bed and the periwound (partially or in whole) is treated and redressed).  

Curtin does not expressly teach tracking and reporting progress of the treatment of the wound.  However, this is old and well known in the art as evidenced by Moore.  Moore para. [1000] teaches administrative systems for monitoring patient compliance with medical and/or health related regimens and instructions.  It would have been obvious to one of ordinary skill in the art to include in the wound assessment system of Curtin the compliance tracking system taught by Moore as the claimed invention is merely a combination of old elements.  In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized the results of the combination were predictable.  

As per claim 2, Curtin teaches the method of claim 1, wherein the image of the wound is input into the database by uploading from an imaging device (Curtin; para. [0115]).  

As per claim 3, Curtin teaches the method of claim 2, wherein the imaging device is selected from a camera- enabled mobile phone, smart phone, laptop computer, notebook computer, desktop computer, personal digital assistant, MP3 player, camera, ager, portable garing device, electronic watch, portable music player dedicated hardware computing device, or combinations thereof (Curtin; para [0092]).  

AS per claim 4, Curtin teaches the method of claim 1, wherein the wound assessment comprises a determination of one or more of the following: patient medical history, wound exudate, wound odor, wound secondary infection, wound width, wound length, wound depth, and wound outcome (Curtin; para. [0111]).
  
As per claim 5, Curtin teaches the method of claim 1, wherein the database communicates with a mobile application for uploading, storing, and providing information related to the wound, the wound assessment, the treatment plan, and progress of the treatment of the wound (Curtin; para. [0109]).  

As per claim 7, Curtin teaches the method of claim 1, wherein the wound is selected from one or more of a venous ulcer, skin ulcer, diabetic ulcer, pressure ulcer, surgical site infection, burn, or bite (Curtin; para. [0010]).  

As per claim 8, Curtin teaches the method of claim 1, wherein facilitating lowest skilled care comprises providing treatment instructions (Curtin; para. [0118]). Curtin does not expressly teach measuring compliance with treatment instructions.  However, this is old and well known in the art as evidenced by Moore.  Moore para. [1000] teaches administrative systems for monitoring patient compliance with medical and/or health related regimens and instructions.  It would have been obvious to one of ordinary skill in the art to include in the wound assessment system of Curtin the compliance tracking system taught by Moore as the claimed invention is merely a combination of old elements.  In the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized the results of the combination were predictable. 

As per claim 9, Curtin teaches the method of claim 1, wherein the treatment plan comprises instructions for healing the wound, procedures for healing the wound, formulary supplies, or combinations thereof (Curtin; para. [0117]).  

As per claim 11, Curtin teaches the method of claim 1, wherein the unique code comprises patient demographic data, patient medical history, wound characteristics, or combinations thereof (Curtin; para. [0113]).

Claim 12-16, 18, 20 repeat substantially similar limitations as 1-5, 7, 11 and the reasons for rejection are incorporated herein.  


Subject Matter free from Prior Art
	As per claims 6, 10, 17 and 19, the closest prior art of record does not expressly teach: 
wherein providing a treatment plan comprises a combined data-driven, algorithmic, and machine learning approach to deliver optimal clinical care protocols and related wound care supply needs and instructions.  
further comprising shipping formulary supplies directly to the patient based on the treatment plan.  
No final decision on patentability has been made in light of pending rejections.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Grigat (WO2014183860) teaches an analysis is carried out after the measurement data is captured such that a 3D image of the topography of the skin is generated.  
Kosub (Kosub, David.  “Pixalere images will cut office visits, says Canadian doctor.”  Diagnostics & Imaging Week
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
6.20: 1(2). AHC Media LLC. (May 15, 2003)) teaches the ability for home care nurses to take a digital photo of a patient’s wound and upload the image to a server.  The specialist can retrieve the photograph and assess the patient’s condition and prescribe treatment.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINH GIANG MICHELLE LE whose telephone number is (571)272-8207. The examiner can normally be reached Mon- Fri 8:30am - 5:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINH GIANG "MICHELLE" LE
PRIMARY EXAMINER
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        11/5/22